     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                     UNITED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J&J SPORTS PRODUCTIONS, INC,                        )
                                                         )
 7                   Plaintiff,      vs.                 )   Case No.: 2:09-CV-03155-WDK-FMO
                                                         )
 8   DIEGO FLORES CEVADA, et al,                         )
                                                         )
 9                Defendant,                             )
                                                         )   RENEWAL OF JUDGMENT BY CLERK
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J&J Sports Productions, Inc., and against Defendant, Diego Flores
13
     Cevada, individually and dba Mi Taquito, entered on January 15, 2010, be and the same is hereby
14
     renewed in the amounts as set forth below:
15
             Renewal of money judgment
16
                     a. Total judgment                                 $     2,809.89
17
                     b. Costs after judgment                           $       00.00
18
                     c. Subtotal (add a and b)                         $     2,809.89
19
                     d. Credits                                        $         0.00
20
                     e. Subtotal (subtract d from c)                   $     2,809.89
21
                     f.   Interest after judgment(.41%)                $      115.24
22
                     g. Fee for filing renewal of application          $       00.00
23
                     h. Total renewed judgment (add e, f and g) $            2,924.13
24

25
             January 15, 2020
     Dated: ___________________               CLERK, by _________________________
                                                         ________________________
26                                               Deputy

27                                            Kiry A. Gray,
                                              Clerk of U.S. District Court
28




                                           Renewal of Consent Judgment
